NO. 12-17-00386-CV
                          IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                     TYLER, TEXAS


IN RE:                                             §

VICTOR VEGA,                                       §    ORIGINAL PROCEEDING

RELATOR                                            §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Victor Vega, an inmate acting pro se, has filed an original proceeding in which he
complains of the trial court’s failure to file findings of fact and conclusions of law. Generally, a
party seeking mandamus relief must bring forward all that is necessary to establish his claim for
mandamus relief. See TEX. R. APP. P. 52. This entails filing an appendix and record as part of the
petition. See TEX. R. APP. P. 52.3(k), 52.7. The contents of both are prescribed by the rules of
appellate procedure. See TEX. R. APP. P. 52.3(k), 52.7(a).
       On December 7, 2017, this Court notified Vega that his petition fails to comply with
Rules 52.3(k) and 52.7. This Court informed Vega that the petition would be referred to the
Court for dismissal unless the appendix and record were provided by December 18. In response,
Vega maintains that the Appendix requirement may be “satisfied by the existing filings in the
Trial Court’s docket.” He further maintains that he cannot furnish copies of the trial court’s
order because he has no access to a photocopier.
       “Although the claims pleaded in pro se inmate petitions should be liberally construed, the
same procedural standards apply to inmates as to other litigants.” In re Buholtz, No. 05-14-
01286-CV, 2014 WL 5426127, at *1 (Tex. App.—Dallas Oct. 27, 2014, orig. proceeding) (mem.
op.). “If a pro se litigant is not required to comply with the applicable rules of procedure, he
would be given an unfair advantage over a litigant who is represented by counsel.” Id. “There
cannot be two sets of procedural rules, one for litigants with counsel and the other for litigants
representing themselves.” Id. Accordingly, because Vega has provided this Court with neither
an appendix nor a record, we are unable to determine that he is entitled to mandamus relief.
Thus, we deny Vega’s petition for writ of mandamus.
Opinion delivered December 21, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                       DECEMBER 21, 2017

                                        NO. 12-17-00386-CV



                                           VICTOR VEGA,
                                               Relator
                                                 V.

                                     HON. PAM FLETCHER,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Victor Vega; who is the relator in Cause No. DCCV17-432-349, pending on the docket of the
349th Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on December 7, 2017, and the same having been duly considered,
because it is the opinion of this Court that a writ should not issue, it is therefore CONSIDERED,
ADJUDGED and ORDERED that the said petition for writ of mandamus be, and the same is,
hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.


                                                     3